Citation Nr: 1103886	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Robert Howell, Attorney 


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to December 
1984 and National Guard duty from September 1985 to December 
1986.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Oakland, California Regional Office (RO).  
In May 2009 the Board issued a decision which denied the 
appellant's claim.  Thereafter the appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2010 a Joint Motion for Remand was 
filed for the Board to additionally review and consider the 
Veteran's claim.

The Board notes that the Veteran has an outstanding claim of 
service connection for posttraumatic stress disorder (PTSD).  In 
a January 2010 statement the Veteran submitted a change of 
address for all future mailings.  However, the July 2010 
Supplemental Statement of the Case (SSOC) was not mailed to the 
Veteran's current address, and thus was returned.  The Board 
would like the Agency of Original Jurisdiction to take 
note of the address change for all future mailings and 
resend the July 2010 SSOC to the Veteran.


FINDING OF FACT

The Veteran's cervical spine disability was not manifested in 
active service or within one year of service discharge; any 
current cervical spine disability is not otherwise etiologically 
related to the Veteran's active service.


CONCLUSION OF LAW

The Veteran's cervical spine disability was not incurred in or 
aggravated by military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in February 2007.  This letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  This letter also included notice 
that a disability and effective date would be assigned if service 
connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim(s), and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The RO requested the Veteran's service records and a December 
2005 response indicated that the available records had been 
mailed.  The Veteran's available service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that, as 
discussed below, the evidence of record does not warrant one.  
See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present 
case, there is nothing in the record, other than the Veteran's 
own lay statements, that he suffers from a cervical spine 
disability that is etiologically related to his active service.  
As he is not competent to provide evidence of a diagnosis or 
etiology of a condition, the record is silent for a nexus between 
the Veteran's current disability and his active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. 
Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's 
conclusory lay statement is insufficient to trigger VA's duty to 
provide an examination with an opinion).  The Veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction with 
his claim.
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran contends that his cervical spine disability is the 
result of a car accident which occurred in-service when he was 
hit while riding his bike in September 1984.  The Veteran further 
contends that he never fully recovered and has suffered from neck 
problems ever since the accident.  The Veteran argues that if 
evidence of the car accident cannot be established, he should be 
granted service connection for a cervical spine disability based 
on the evidence that after the accident he also fell down a 
flight of stairs.  See January 2007 and January 2008 statements; 
see also May 2007 buddy statement.

Service treatment records show that the Veteran was involved in 
an accident in September 1984 when he was riding his bike and was 
struck by a car.  Later, the Veteran fell down the stairs and was 
taken to the hospital.  Service treatment records indicate that 
the Veteran was diagnosed with cellulitis and septic olecranon 
bursitis of the left elbow.  See September 1984 service treatment 
records.

At the initial intake examination on September 19, 1984, the 
examiner indicated that the Veteran's chief complaint was that he 
fell going up the stairs and landed on his elbow.  There is no 
evidence on the initial intake examination that the Veteran 
complained of any cervical spine problems.  To the contrary, it 
was noted that the Veteran's range of motion for his head and his 
neck were good.  Also on the September 19, 1984 (mis-dated as 
1982) nursing assessment and care plan the Veteran reported that 
he was being seen for an arm injury.  He further reported that he 
did not have any other health problems.  He listed his only other 
hospitalizations as once for a car accident in 1979 and once for 
pneumonia in 1981. 

The December 1984 clinical summary indicates that the Veteran was 
hospitalized in Germany from September 19 through September 26, 
1984.  There are also various daily records which indicate that 
the Veteran was regularly treated for pain in his elbow.  
Although the Veteran was hospitalized for over 1 week there are 
no complaints of, or treatment for, cervical spine pain at any 
time in these records.  The Board notes that while hospitalized 
the Veteran did complain of health issues besides his left elbow.  
See e.g. September 21, 1984 service treatment record with 
complaints of left hand and sinus pain.  In a March 2005 VA 
treatment record the Veteran reported that while in-service he 
injured his neck and was unable to move his head after the car 
accident.  However, there is no record of the Veteran's inability 
to move his head, and as discussed above, his range of motion was 
reported as good.  Furthermore, there is no diagnosis of a 
cervical spine disability by these service treatment records.

The Board notes the Veteran's active duty entrance and separation 
examination are unavailable.  However, the Veteran's entrance 
examination records from September 1985, 1 year after the 
accident, for the National Guard are available.  In the Report of 
Medical Examination the evaluator indicated that the Veteran's 
head, face, neck, and scalp were normal.  There is no mention of 
any cervical spine pain or past neck problems.  Ultimately the 
Veteran was found to be qualified for enlistment.  

In a January 2008 statement, the Veteran indicated that his neck 
was not specifically examined and that he was not questioned 
about a neck injury.  While this may be true of the Report of 
Medical Examination, the Veteran himself also filled out a Report 
of Medical History in September 1985 where he stated that he was 
in good health.  On this report, the Veteran indicated he had 
never had a head injury, but he had suffered from broken bones, 
which were later identified as his right index finger and right 
thumb.  Although the Veteran handwrote in that he did not suffer 
from heart trouble, he did not write in anything about a cervical 
spine disability or neck problems.  The Veteran also indicated 
that he had been treated in a German hospital for his left elbow 
injury in 1984, but he did not reference a cervical spine injury.  

The Board acknowledges the Veteran's and his friend's statements 
regarding his in-service neck injury.  However, the competent 
evidence of record does not provide any complaints, diagnoses, or 
treatments consistent with an in-service incurrence of a cervical 
spine disability.  The lack of findings of record of an in-
service incurrence of a cervical spine disability weighs against 
the Veteran's assertion that he suffered this disability in-
service.

Even if a chronic condition is not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The Board concludes it has not.

After reviewing the records, the Board finds there is no evidence 
of record to indicate the Veteran complained of or was diagnosed 
with a cervical spine disability until a VA treatment record from 
March 2005, approximately 21 years following the Veteran's 
separation from active service.  In this record the Veteran 
indicated that he was injured in a bicycle accident while in-
service in Germany.


The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  The 
Board notes that this evidence weighs against the Veteran's claim 
for service connection.

As noted above, the first complaint of the Veteran about his 
cervical spine disability is from a March 2005 VA treatment 
record.  The first VA treatment record which diagnosed the 
Veteran with a cervical spine disability is from May 2005.  In 
this VA treatment record the Veteran complained of muscle 
tightness in his neck.  The Veteran complained that as a 
satellite installation worker, he was often in odd positions 
which gave him neck pain.  He was given a prescription for muscle 
relaxers and instructed how to ease his neck pain.  The Veteran 
did not indicate that he suffered a cervical spine disability 
while in-service.

A follow up record of June 2005 indicated the results of the 
Veteran's neck MRI showed C4-5 right facet arthropathy and C6-7 
left narrowing.  The MRI also showed osteoarthritis in the 
Veteran's neck and the physician recommended a neurosurgical 
opinion which the Veteran declined.  The Veteran stated that on 
May 16, 2005 he injured his back and neck while at work and had 
filed a worker's compensation claim and was waiting for a medical 
appointment.  The Veteran did not reference that he had suffered 
from cervical spine problems since service, or that he was 
injured in-service.  The Veteran was seen again in July 2005 
where he stated his neck injury stemmed from a work accident 
which happened earlier in May 2005.  The Veteran informed the 
physician that he wanted to appeal his worker's compensation 
denial before he sought treatment at the VA Medical Center 
(VAMC).  Again at this appointment, the Veteran did not reference 
an in-service accident or that he had been suffering from neck 
pain since separation from service.  

In an October 2005 VA treatment record the Veteran reported that 
his cervical spine pain extended into his back, but his 
medication helped a little bit for the pain.  The Veteran also 
requested a neurosurgery referral from the VA, which ultimately 
informed the Veteran he should be seen by neurology first.  See 
November 2005 VA treatment record.

In a November 2005 VA treatment record the Veteran again reported 
that he injured his neck in May 2005 when he was installing 
television satellites.  Again, the Veteran did not raise the 
issue of an in-service injury, or that he had been suffering from 
a cervical spine disability since prior to the May 2005 work 
incident.  

In a December 2005 VA treatment record the Veteran referenced the 
in-service injury.  The Veteran indicated that he had been 
suffering from neck pain for 15 years and he had been involved in 
a car accident while in-service in Germany, as well as another 
car accident 6 years earlier.  The Veteran stated that his neck 
pain worsened when he was involved in the work accident in May 
2005.

In a January 2007 statement, the Veteran again indicated that he 
was in a car accident in 1998 and had C4-5 disc degeneration.  
The Veteran also reported that after the 1998 car accident he was 
treated for a mild concussion and severe neck trauma and 
underwent 13 months of physical therapy.

In his January 2008 statement, the Veteran's treating VA 
physician stated that the Veteran suffered from chronic neck 
pain.  He reported that a 1998 car accident and another undated 
car accident were the start of his pain.  He also stated that the 
Veteran injured himself in 2005 when he was installing satellite 
dishes and had filed a worker's compensation claim.  The 
physician reported that he had not seen the Veteran since April 
2007, but the Veteran should not do anything strenuous or 
rigorous that may affect his neck.

Here, the only evidence relating a current cervical spine 
disability to active service is the Veteran's and his friend's 
personal statements.  There is no indication in the record that 
either is a physician or other health care professional.  The 
Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a);  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is not providing statements related to the diagnosis of a 
simple disorder or about symptomatology but is instead rendering 
an opinion as to the etiology of his cervical spine disability.

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, a cervical spine disability is not a condition 
generally capable of lay diagnosis, especially in this case where 
the Veteran has been involved in multiple car accidents.  Thus, 
the Board concludes that, although the Veteran is competent to 
report symptoms he experienced while in-service and after 
service, his statements as to the origin of a cervical spine 
disability do not constitute competent evidence.  As a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that matters involving special experience 
or special knowledge require the opinions of witnesses skilled in 
that particular science, art, or trade).  Furthermore, as noted 
above, the Board finds not credible the Veteran's claim of 
service connection for his cervical spine disability as a result 
of an in-service injury, as there are no complaints, diagnoses, 
or treatment for a cervical spine disability while in-service, or 
until approximately 21 years after service.  Therefore, the 
Veteran's statements regarding etiology of his cervical spine 
disability in this case do not constitute competent evidence on 
which the Board can make a service connection determination.

In light of all the evidence of record, the Board finds the 
evidence weighs against the Veteran's assertions that he suffered 
a cervical spine disability while in-service and that any current 
cervical spine disability is related to service.  The Board 
considers the Veteran's hospitalization at the time of the 
accident in 1984, with no reports of neck problems and good range 
of motion noted, to be more credible than his later assertions 
that his cervical spine disability was caused by an in-service 
injury.  The evidence of record does not link the claimed in-
service injury in the 1980's and the diagnosis of a cervical 
spine disability over 20 years later.  The Board further observes 
that there is not a medical opinion that the Veteran's current 
cervical spine disability is etiologically related to any in-
service incident.  Furthermore, in reviewing the evidence 
described above, there is no evidence of continuity of 
symptomatology from service.  38 C.F.R. § 3.303(b).

With regard to the presumption of service connection, the Veteran 
must be diagnosed with arthritis which manifested to a degree of 
10 percent or more within 1 year from service for the presumption 
to apply.  38 C.F.R. § 3.307 (a)(3).  The Veteran was not 
diagnosed with osteoarthritis of the neck until May 2005, 
approximately 21 years after service.  As such, the presumption 
of service connection does not apply in the instant case.  38 
C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim that he had a cervical spine 
disability in active service.  The threshold question therefore 
is whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current cervical spine 
disability and his active service.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that his current cervical spine disability is the result of his 
active service.  In addition, the lack of complaints of a 
cervical spine disability while in-service and the lack of 
continuity of symptomatology weigh against the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, there is no presumption, and 
the claim for service connection for a cervical spine disability 
is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability 
is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


